DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. Original claim 1 is pending and have been examined. The objections to the drawings, rejections and allowable subject matter over prior art are stated below.    
Drawings
2.	The drawings filed by the applicants on June 25, 2021 are objected to by the Examiner. The application contains informal drawings. Formal replacement drawings are required in the response to this Office action. Note: Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a). 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 is rejected under 35 U.S.C. § 112, first paragraph, for the reasons set forth below. 
	Claim 1 includes the limitations “receiving, by a processor, information relating to a total return swap between a party sponsoring a non-qualified deferred compensation plan and a counterparty, in hedging a deferred compensation liability associated with the non-qualified deferred compensation plan; receiving, by the processor, based at least in part on a selection by a participant of the non-qualified deferred compensation plan, a notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, the notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, based, in part, on the notional investment allocation and the deferred compensation information, selected notional investment allocation; receiving, by the processor, from the counterparty to the party sponsoring the non- qualified deferred compensation plan, the determined total return that tracks the selected notional investment allocation; and determining, by the processor, a default protection in connection with the deferred compensation liability based on a default protection mechanism” (emphasis added). 
	However, the specification does not provide a written description disclosure to support the claimed limitations of “receiving, by a processor, information relating to a total return swap between a party sponsoring a non-qualified deferred compensation plan and a counterparty, in hedging a deferred compensation liability associated with the non-qualified deferred compensation plan; receiving, by the processor, based at least in part on a selection by a participant of the non-qualified deferred compensation plan, a notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, the notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, based, in part, on the notional investment allocation and the deferred compensation information, selected notional investment allocation; receiving, by the processor, from the counterparty to the party sponsoring the non- qualified deferred compensation plan, the determined total return that tracks the selected notional investment allocation; and determining, by the processor, a default protection in connection with the deferred compensation liability based on a default protection mechanism”. In fact, there is no mention of a processor anywhere in the original specification.
	Firstly, there is no description of any processor in the original specification. 
	Secondly, there is no description in the disclosure, as originally filed, that specifies that the steps in the claim of receiving and determining are specifically performed by the alleged processor. There is no description, in the original specification, in full, clear, concise, and exact terms of any structure corresponding to the recited functions in the claim. (See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention). The only reference to any system, in the original specification, is on page 22 that states “While the present invention has been described principally with respect to a method for hedging a liability associated with a deferred compensation plan a corresponding software program and/or system may of course be utilized to hedge a liability associated with a deferred compensation plan or to help to hedge a liability associated with a deferred compensation plan” (emphasis added). Hence, there is no written description in the original specification that states in full, clear, concise, and exact terms that the claimed functions are indeed performed by the alleged processor. 
	For the rejections given below, the claims are interpreted in light of 35 U.S.C. § 112 (a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph rejections discussed above.

5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations “a method comprising: receiving, by a processor, information relating to a total return swap between a party sponsoring a non-qualified deferred compensation plan and a counterparty, in hedging a deferred compensation liability associated with the non-qualified deferred compensation plan; receiving, by the processor, based at least in part on a selection by a participant of the non-qualified deferred compensation plan, a notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, the notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, based, in part, on the notional investment allocation and the deferred compensation information, selected notional investment allocation; receiving, by the processor, from the counterparty to the party sponsoring the non- qualified deferred compensation plan, the determined total return that tracks the selected notional investment allocation; and determining, by the processor, a default protection in connection with the deferred compensation liability based on a default protection mechanism”. 
There is no description in the disclosure, as originally filed, that specifies that the steps of receiving and determining are specifically performed by the alleged processor. There is no description, in the original specification, in full, clear, concise, and exact terms of any structure corresponding to the recited functions in the claim. (See Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the “full, clear, concise, and exact written description” which is necessary to support the claimed invention). The only reference to any system, in the original specification, is on page 22 that states “While the present invention has been described principally with respect to a method for hedging a liability associated with a deferred compensation plan a corresponding software program and/or system may of course be utilized to hedge a liability associated with a deferred compensation plan or to help to hedge a liability associated with a deferred compensation plan”. This cited portion does not show the relationship between the recited functions in the claim and the alleged processor. These functions are broadly interpreted to be performed manually also. In view of the ambiguities discussed above, the scope of the claim is unclear. 
	The rejections given below are interpreted in light of the 112 rejections above. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim recites a method of determining a default protection in connection with the deferred compensation liability based on a default protection mechanism, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (such as hedging, mitigating risk) and also commercial interactions including resolving agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.  
	Step 2A – prong one: In claim 1, the limitations of “receiving, by a processor, information relating to a total return swap between a party sponsoring a non-qualified deferred compensation plan and a counterparty, in hedging a deferred compensation liability associated with the non-qualified deferred compensation plan; receiving, by the processor, based at least in part on a selection by a participant of the non-qualified deferred compensation plan, a notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, the notional investment allocation of deferred compensation attributable to the participant; determining, by the processor, based, in part, on the notional investment allocation and the deferred compensation information, selected notional investment allocation; receiving, by the processor, from the counterparty to the party sponsoring the non- qualified deferred compensation plan, the determined total return that tracks the selected notional investment allocation; and determining, by the processor, a default protection in connection with the deferred compensation liability based on a default protection mechanism” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity such as fundamental economic practice (such as hedging, mitigating risk) and also commercial interactions including resolving agreements in the form of contracts, but for the recitation of a generic processor. Determining a default protection in connection with the deferred compensation liability based on a default protection mechanism is hedging or mitigating risk, which is a fundamental economic practice. The steps of “receiving from the counterparty to the party sponsoring the non- qualified deferred compensation plan, the determined total return that tracks the selected notional investment allocation; and determining a default protection in connection with the deferred compensation liability based on a default protection mechanism” is essentially fulfilling agreements between the party sponsoring the non- qualified deferred compensation plan and the counterparty. Hence, all the steps, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers the abstract category of Certain methods of organizing human activity. Accordingly, the claim recites an abstract idea. 
	Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a processor to perform all the steps (Note: as discussed in the 112 rejections there is no support, in the original specification, for a processor performing the claimed steps). The processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of receiving and determining) such that it amounts no more than mere instructions to apply the exception using (if any) a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic processor to perform the receiving and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, claim 1 is not patent eligible. 	 
Allowable Subject Matter
9.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and under 35 U.S.C. 112 set forth in this Office action.
	The following is an examiner’s statement of reasons for the indication of allowable subject matter over prior art:  
The closest prior art of record (Henderson et al. US Pub. 2001/0014873) fails to teach 
a method, including the steps of “determining, by the processor, based, in part, on the notional investment allocation and the deferred compensation information, selected notional investment allocation; receiving, by the processor, from the counterparty to the party sponsoring the non- qualified deferred compensation plan, the determined total return that tracks the selected notional investment allocation; and determining, by the processor, a default protection in connection with the deferred compensation liability based on a default protection mechanism”. Page 3 of 13Appl. No.: 14/331,106For these reasons claim 1 is deemed allowable over prior art. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Eisler et al. (US Patent 8,290,849 B2) discloses a method and system for administering the hedging of an employee deferred compensation plan, e.g., which employs hedging of NQDC plan liabilities using total return swaps and/or put and call options and/or forwards, for tax purposes. A plan coordinator coordinates a transfer of information between an employer/plan sponsor, a plan administrator that communicates with the employees/plan participants, and a balance sheet provider. The plan coordinator receives and reconciles data and then calculates and modifies relevant information for tax purposes and use in reports that are provided to the plan sponsor and balance sheet provider. 
	(b) Rapaport, Avihay (US Patent 10,121,200 B1) discloses automated systems and methods for a security-based deferred compensation incentive plan, wherein the plan includes as a first element a long investment position in a security issued by the awarding company (sponsor security), such as its own equity shares, as a second element a short investment position in a plurality of securities that are distinct from the sponsor security, and which are economically related and statistically correlated to the sponsor security (peer securities), wherein the quantities of peer securities in which a short investment position is established are determined via a disclosed computer implemented statistical procedure, and as a third element a long investment position in at least one investment asset that is freely chosen by the deferred compensation plan participant out of a menu made available via a computerized user interface. 
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

July 31, 2022